Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

AIA  Considerations Regarding Claim Rejections Under 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ASTM Standard D6760-08 (hereinafter ASTM), and further in view of Güemes et al., Atos – “Data Analytics as a Service: unleashing the power of Cloud and Big Data”, 2013 (hereinafter Atos).
Claim 1:
ASTM teaches a pile integrity detection system based on cross-hole sonic logging method, comprising
a field detection module (Figure 3),
ASTM is silent concerning using an external analytic module such as cloud computing.
Atos teaches a Hybrid Cloud model of Data Analytics as a Service (DAaaS) (page 12).  The system uses a communication link between the customer premises, e.g. the local field detection system, and the Cloud Services (the arrow between the Customer Premises and the Public DAaaS, Fig. 4) where the two systems share persistent storage, can share some specific analytical services and the Cloud services and include Visualization – Reporting (Fig. 4, page 7 and customized reporting 2nd paragraph page 8).  In summary, by implementing the Hybrid Cloud model of Data Analytics as a Service (DAaaS) any portion of local processing or analytics can be moved in part or in entirety to the cloud including the taught reporting of ASTM.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use apply Hybrid Cloud model of Data Analytics as a Service (DAaaS) in the cross hole sonic logging of ASTM with the expected benefit, that the analysis and reporting of results can easily be accessed 
This method for improving the crosshole sonic logging (CSL) was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Atos.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ASTM and Atos to obtain the invention:
a communication transmission module, and a cloud computing module; the field detection module is connected to the cloud computing module via the communication transmission module; the field detection module comprises an ultrasonic detector which is connected to the communication transmission module (Atos Fig. 4);
the ultrasonic detector comprises a controller, a transmitter and a receiver; the transmitter and the receiver are respectively connected to the controller via cables (ASTM Fig. 3);
the controller is configured to, when receiving a sending instruction from the user, send an acoustic wave transmitting instruction to the transmitter, receive wave energy data of the receiver, and receive project data inputted by the user (ASTM Steps 7.5.1 – 7.5.6 page 5);
the transmitter is disposed and can be moved up/down in a first measuring tube of a to-be-detected pile, and can emit acoustic waves to the receiver according to the acoustic wave transmitting instruction which indicates the frequency and time          period of emitting the acoustic wave; the receiver is disposed and can be moved up/down in a second measuring tube of the to-be-detected pile, receiving acoustic waves emitted by the transmitter, then converting the received acoustic waves into wave energy data and transmitting it to the controller (ASTM Steps 7.5.1 – 7.5.6 page 5);
the receiver and the transmitter are always disposed at same height, moved up/down simultaneously (ASTM Step 7.5.4 page 5); the project data includes a centre-to-centre distance between the first measuring tube and the second measuring tube (ASTM Step 7.4.4), and the compression wave velocity of the pouring concrete of the to-be-detected pile (ASTM Section 4.1 page2); the wave energy data includes an acoustic energy and a travel time of the acoustic waves, and the travel time is a period the acoustic wave reached the receiver from the transmitter (ASTM Section 4.2 page 2);
the communication transmission module is configured to, when receiving a transmission instruction from the user, transmit the project data and the wave energy data in the field detection module to the cloud computing module (Atos teaches transmitting data to the cloud for analysis FIG. 4);
the cloud computing module is configured to perform data analysis on the project data and the wave energy data by using a preset wave energy analysis method to determine the integrity of the to-be-detected pile (Atos teaches transmitting data to the cloud for analysis FIG. 4, and the analysis is that taught by ASTM using the analysis of ASTM Steps 7.9.1 – 7.9.3).
Claim 8:
pile integrity detection system of claim 1, wherein the cloud computing module further comprises a report generating module which can generate a detection report for a to-be-detected pile by filling the integrity information of the to-be-detected pile into a report template.  Atos teaches that the Cloud Services share persistent storage, can share some specific analytical services and the Cloud services and include Visualization – Reporting (Fig. 4, page 7 and customized reporting 2nd paragraph page 8).  In summary, by implementing the Hybrid Cloud model of Data Analytics as a Service (DAaaS) any portion of local processing or analytics can be moved in part or in entirety to the cloud including the taught reporting of ASTM (Step 7.9.1 page 6).
Claim 9:
The combined art of ASTM and Atos in claim 1 make obvious the pile integrity detection system of claim 1, wherein the field detection module further comprises a storage which can store the wave energy data, the project data, a geographical location information, and the image data.  ASTM teaches the recording apparatus FIG. 3, where the signals from the transmitter and receiver probes and the depth measuring device are transmitted to the recording apparatus (Step 6.4.1 page 3).  The data includes calculated relative energy, the arrival time and/or apparent wave speed and a waterfall diagram.  The reporting includes all of the information listed in Step 7.7.3 and Steps 8.1.1 – 8.4.1 (pages 6 and 7).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ASTM, and further in view of Atos and City of St. Joseph, Missouri, “CONSTRUCTION OBSERVATION MANUAL” 2009 (hereinafter COM).
Claim 4:
The combined art of ASTM and Atos in claim 1 make obvious the pile integrity detection system of claim 1.  However the combined art is silent concerning using audio and video to record the process.
COM teaches that documentation of construction projects is very important (page 9 section D, subheading 2.).  The documentation can be of pictures (2.), conversations (5.h.) and photos (5.n.).  The examiner takes official notice that it would be obvious to use audio and video to meet these guidelines.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the audio and video documentation of COM in the recording of data of the pile integrity system of ASTM and Atos with the benefit expressed by COM that the availability of detailed and clear project records can help successfully explain the quality of work.
This method for improving the pile integrity testing of ASTM and Atos was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of COM.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ASTM, Atos and COM to obtain the invention:
wherein The field detection module further comprises a photographing module which is connected to the communication transmission module, and is configured to record an audio and video data of the testing site when the operator detects the to-be-detected pile, and subsequently the audio and video data are transmitted to the cloud computing module via the communication transmission module.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ASTM, and further in view of Maya Kaczorowski, “How Google protects your data intransit”, 2017.
Claim 5:
The combined art of ASTM and Atos in claim 1 make obvious the pile integrity detection system of claim 1.  However the combined art is silent concerning using encrypted communication.
Kaczorowski teaches the use of encryption when data and information is transmitted to the cloud (page 1).  The encryption is applied to procedure calls (page 2) and further encryption in transit (page 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use data encryption when communicating to the cloud as taught by Google with the benefit of protecting the data.
This method for improving the cloud use of ASTM and Atos by employing encryption was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Kaczorowski.

wherein the communication transmission module further comprises an encryption module which is configured to encrypt a to-be-transmitted data before transmitting the data; the cloud computing module further comprises a decryption module which is configured to decrypt the data after receiving the encrypted data.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over ASTM, and further in view of Pile Dynamics, Inc., “New accessory for Cross Hole Sonic Logging makes testing more comfortable”, 2012 (hereinafter PD).
Claim 6:
The combined art of ASTM and Atos in claim 1 make obvious the pile integrity detection system of claim 1.  However the combined art is silent concerning using an accessory where the ultrasonic detector is connected to a cable using a traction device.
PD teaches a system using automated wheels for deploying the probes two at a time (one a transmitter and the other a receiver) where the system allows the user to gather information at a consistent speed using the multiple probes.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use a motorized Deployment system to control the probes at the end of the cables used in a CSL system with the expected 
This method for improving the CSL system using a motorized system was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of PD.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ASTM, Atos and PD to obtain the invention:
wherein the ultrasonic detector further comprises a transmission mechanism which is connected to a controller and a cable respectively, and the controller sends a traction command to the transmission mechanism when receiving a transmission instruction from the user; the transmission mechanism is configured to receive the traction command from the controller, and tow the cable controlling the simultaneous movement of the transmitter and the receiver according to the traction command; the traction command indicates a traction speed of the transmission mechanism.
Claim 7:
The combined art of ASTM, Atos and PD in claim 6 make obvious the pile integrity detection system of claim 6, wherein the transmission mechanism comprises a driving motor and a transmission wheel; the transmission wheel is fixed to a driving shaft of the driving motor, and is connected to the cable; and the drive motor is connected to the controller, when the driving motor receives the traction command, and can drive the driving shaft to rotate subsequently drive the drive wheel to tow the cable, whereby the transmitter and the receiver can be moved up/down simultaneously (the Figure showing the components and the traction command of the tester controlling the speed of the system).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ASTM, and further in view of Nakaniwa et al., “Pile Driving and Drilling Monitoring Survey Technology Using a Total Station”, September 19-20, 2018 (hereinafter .
Claim 10:
The combined art of ASTM and Atos in claim 1 make obvious the pile integrity detection system of claim 1.  ASTM teaches recording location details (Step 7.7.3 page 6).
However the combined art is silent concerning including a GPS locator.
Nakaniwa teaches that in pile driving and monitoring (Title) GPS systems for monitoring are used (last paragraph page 642).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use a GPS to provide location details recorded by ASTM with the expected benefit, that user error in determining the location data would be avoided.
This method for improving the location determination was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Nakaniwa.

wherein The field detection module further comprises a GPS locator which is connected to the communication transmission module, and is configured to acquire a geographic location information of the to-be-detected pile (as taught by Nakaniwa), and the geographic location information is transmitted to the cloud computing module via the communication transmission module, then the cloud computing module compares the geographic location information with a preset geographic location information of the to-be-detected pile to verify the authenticity of the wave energy data (Atos teaches the verification of data in the Hybrid Cloud model page 4, and Information Lifecycle Management in data validation page 8).

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REGIS J BETSCH/Primary Examiner, Art Unit 2857